NYE, Chief Justice,
dissenting.
I respectfully dissent. The majority finds that ice on the highway is a special defect. In cases in which a special defect exists, the State owes the same duty owed to an invitee — the duty to warn or make safe conditions of which it has actual knowledge or which a reasonably careful inspection would have revealed. County of Harris v. Eaton, 573 S.W.2d 177, 179-180 (Tex.1978); Tex.Civ.Prac. & Rem.Code Ann. § 101.022(b) (Vernon 1986);1 see Corbin v. Safeway Stores, Inc., 648 S.W.2d 292, 295 (Tex.1983). Thus, the State must warn of, or make safe, special defects of which it has only constructive knowledge. Eaton, 573 S.W.2d at 179-180; Prairie View A & M Univ. v. Thomas, 684 S.W.2d 169, 171 (Tex.App.—Houston [14th Dist.] 1984, writ ref’d n.r.e.); Miranda v. State, 591 S.W.2d 568, 570 (Tex.Civ.App.—El Paso 1979, no writ.). However, this higher level of duty is imposed only for those defects that resemble excavations or obstructions on highways, roads, or streets. State Dep't of Highways & Pub. Transp. v. Payne, 34 Tex.Sup.Ct.J. 793, 794, 1991 WL175208 (Sept. 11, 1991); Tex.Civ.Prac. & Rem.Code Ann. § 101.022(b) (Vernon 1986). The question of whether a dangerous condition constitutes a special defect is a question of law for the court. Payne, 34 Tex.Sup.Ct.J. at 794.
*510The statute lists excavations or obstructions as examples of special defects. The list is neither exclusive nor exhaustive. Miranda, 591 S.W.2d at 570. If, however, the Texas Legislature wanted the State of Texas to be liable for accidents caused by ice on the roads or bridges, it should have included this along with excavation or obstruction.
No Texas cases have held that ice on a road or bridge is a special defect. Cases the majority cites are clearly distinguishable.
In Miranda, a Court of Civil Appeals case, flood waters at a low highway crossing which rose to a height of two feet and blocked the highway were considered an obstruction due to their height, and hence, a special defect. Miranda, 591 S.W.2d at 570. Likewise, the Waco Court of Civil Appeals held that a resurfaced highway which became unusually slick and muddy from a combination of rain and incomplete road repairs was a special defect arising from an excavation. State v. McBride, 601 S.W.2d 552, 558 (Tex. Civ.App.—Waco 1980, writ ref d n.r.e.). Here, the State made no repairs to the highway nor any excavations which would bring the icy condition of the road within the wording of § 101.022(b). While special defects need not be “specially created” by the governmental unit, the cases above reveal that the courts have found significant combinations of governmental activity (such as repairs and road work) and natural forces which obstruct or impede by their vertical height or depth.
By this reasoning, I would find that ice on the highway does not constitute a special defect as a matter of law.2 Ice on a bridge is not an obstruction or an excavation. “To excavate” means to make a hole or cavity in, hollow out, scoop, dig, or cut a hollow in. Eaton, 573 S.W.2d at 181 (Steakley, J. dissenting). Clearly, the ice does not constitute an excavation because it is not a hole or a cavity. There is no evidence in the record to show that the road surface was uneven or “excavated” in any way. An obstruction has been defined as “a thing that obstructs or impedes; an obstacle, impediment, or hindrance.” Miranda, 591 S.W.2d at 570. A special defect need not have been “specially created” by the governmental unit, but it must present an unexpected and unusual danger to ordinary users of roadways. Payne, 34 Tex. Sup.Ct.J. at 795; Eaton, 573 S.W.2d at 179. Ice on the road, caused by the inescapable laws of nature, cannot be said to be a special defect in the road.
While I am not insensitive to the tragedy the Plaintiffs suffered, I find that neither the law nor sound public policy can support the judgment. The approach taken by other states is to declare that ice on roadways is a regular premises defect. The State must ameliorate the condition within a reasonable amount of time after it has actual knowledge of ice on the roadway. This rule protects users of the highways without imposing an unreasonable, if not impossible, burden on the State. In this case, the trial court submitted an issue consistent with a regular premises defect theory. The jury’s answer was adverse to the Plaintiffs. To hold that the ice is a special defect, as the majority does here, requires the State to warn or make safe conditions of which it has no actual knowledge.3 To place such a burden on the State merely to preserve a jury verdict for the Plaintiffs is unsound, particularly where the question of actual knowledge was submitted but found adversely to the Plaintiffs.
PLAINTIFFS’ ALTERNATE THEORIES OF RECOVERY
The trial court’s implied finding that the ice was a special defect was not harmless. No other theory of recovery urged by the Plaintiffs can properly sustain the judg*511ment. On every other theory, either the law or the jury’s findings were against the Plaintiffs: The Plaintiffs pleaded that the State breached its duty to them under all the provisions of § 101.022 of the Texas Tort Claims Act. They argued that they were licensees under the statute or that they were invitees because they paid the state vehicle registration fees. Under § 101.022, the State owes a claimant only the duty that a private person owes a licensee on private property, unless the claimant pays for the use of the property. Tex.Civ. Prac. & Rem.Code Ann. § 101.022.
Plaintiffs could not have obtained relief on the regular premises defect theory because the jury imputed no willful, wanton, or gross negligence to the State. State v. Tennison, 509 S.W.2d 560, 562 (Tex.1974). If the premises owner knows of a dangerous condition and the licensee does not, the owner has a duty to either warn the licensee or make the condition reasonably safe. Payne, 34 Tex.Sup.Ct.J. at 794; Tennison, 509 S.W.2d at 562. Plaintiffs could not have prevailed on the theory that the State owed them the duty to warn or make safe because the jury found that the State had no actual knowledge that the ice was on the road. Payne, at 796; Tennison, 509 S.W.2d at 562. Plaintiffs also claimed that the closed sign itself constituted a premises defect or a special defect. Because the jury found no causation on this theory, Plaintiffs could not have recovered under it.
The Plaintiffs alternatively pleaded that the State was negligent in maintaining the highway. They are precluded from recovering under this theory as well since the jury found against them on their regular premises defect theories and since they fail on their special defect theory as a matter of law. Cf Skives v. State, 743 S.W.2d 714, 716-17 (Tex.App.—El Paso, 1987, writ denied); Hamric v. Kansas City S. R.R. Co., 718 S.W.2d 916, 918-919 (Tex.App.—Beaumont 1986, writ ref d n.r.e.).
Finally, Plaintiffs further argued that they paid their vehicle registration and licensing fees, and that this elevated them to invitee status on the public roads. The laws requiring State vehicle registration and licensing fees already existed at the time the Texas Tort Claims Act became effective. See Tex.Rev.Civ.Stat.Ann. art. 6675a-l etseq. (Vernon 1977 & Supp.1992). I would presume that the legislature knew that motorists who use the State highways pay fees to do so when it enacted subsections § 101.022(a) and (b) of the Tort Claims Act. Section 101.022 limits the State’s liability in all premises liability cases except those where a special defect exists. If this Court were to consider all drivers who have paid the registration and licensing fees to use the public highways to be invitees, then subsection (b) is rendered null. The legislature intended a higher standard of care to obtain only in cases where special defects occur on a roadway. Since virtually all users of the public highways would be invitees under the Plaintiffs’ reading of subsection (a), it would be impossible to impose a higher duty on the State under subsection (b). There is no merit to Plaintiffs’ argument that they were owed the same duty owed to invitees by virtue of having paid the registration and license fee. The rendition of judgment on Plaintiffs’ theory that they were invitees would not have been proper.
I suggest that there are many, many automobile accidents every year on Texas rural and metropolitan highways causing personal injuries and property damage where the State has no actual prior knowledge of any icy condition. To hold that the ice is a special defect for which the State of Texas must warn or make safe or be liable in money damages extends the exception to governmental immunity doctrine too far.
The legislature did not intend, nor are the taxpayers of this State ready, to assume such a financial responsibility imposed by the Majority’s holding in this case.
The trial court’s judgment should be reversed and judgment should be rendered for the State of Texas.

. Section 101.022 reads as follows:
(a) If a claim arises from a premise defect, the governmental unit owes to the claimant only the duty that a private person owes to a licensee on private property, unless the claimant pays for the use of the premises.
(b) The limitation of duty in this section does not apply to the duty to warn of special defects such as excavations or obstructions on highways, roads, or streets or to the duty to warn of the absence, condition, or malfunction of traffic signs, signals, or warning devices as is required by Section 101.060.


. Our Supreme Court’s recent holding in Brownsville Navigation Dist. v. Izaguirre, 829 S.W.2d 159, 160 (Tex.1992) is helpful. The Court held as a matter of law that dirt that turned to mud after it rained did not constitute a dangerous condition for which the governmental entity would be liable.


. In fact, on the issue of contributory negligence, the Plaintiffs argued that the State should have known that the ice was on the highway, even though the motorists themselves did not know.